Citation Nr: 0013164	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) original 
disability rating for osteoarthritis of the right knee.  

2.  Entitlement to an increased (compensable) original 
disability rating for osteoarthritis of the left knee.





ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), which, inter alia, granted service connection for 
osteoarthritis of the right and left knees and assigned a 
noncompensable disability rating.  The veteran perfected an 
appeal of the August 1998 decision.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits for a bilateral knee disability is 
well-grounded, meaning plausible, and based on a review of 
the file, there is a further VA duty to assist him in 
developing the facts pertinent to that claim.  See 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).  

In June 1998 the veteran underwent a private medical 
evaluation, however no diagnostic tests were performed.  In 
addition, the private physician diagnosed the veteran with 
mild osteoarthritis which was inconsistent with his clinical 
findings of no constitutional signs of arthritis.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist includes the duty to obtain thorough 
and contemporaneous VA examinations, including examinations 
by specialists when indicated.  Hyder v. Derwinski, 1 Vet. 
App. 221; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board finds that the veteran should be afforded a VA 
orthopedic examination for the purpose of determining the 
nature and severity of his service-connected bilateral knee 
disability prior to appellate disposition of this appeal.  In 
this regard, the Board notes that in a Report of Contact 
dated in December 1998, it was indicated that the veteran 
would be reschedule for a VA examination.  However, the 
evidentiary record certified to the Board for appellate 
review does not indicate that the veteran was scheduled for 
said examination.  

Further, the veteran's claim must also be viewed in light of 
VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-97) and 
VAOPGCPREC 9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. 
Prec. Op. 23-97, VA General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, separate evaluations may be assigned.  In G.C. 
Prec. Op. 9-98,VA General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.

Also in regard to the claim for increased (compensable) 
evaluations for the service connected bilateral knee 
disability, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's bilateral knee 
disability, the RO should consider the proper evaluation to 
be assigned for the veteran's service connected disability 
pursuant to the Court's holding in Fenderson.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his bilateral knee 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
of his bilateral knee disability.  The RO 
should notify the veteran of the time, 
place, and date of said examination, and 
make part of the claims folder the 
notification letter and any other 
documents verifying its notice to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination so that it may be reviewed 
for pertinent aspects of the veteran's 
medical history.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  The range 
of motion of all affected joints should 
be set forth in detail.  The report of 
the examination should include a complete 
rationale for all opinions expressed and 
should be made part of the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  The RO 
must provide a complete rationale for 
its decision, consistent with the 
aforementioned VA General Counsel 
opinions.  In addition, since the 
veteran appealed an initial assignment 
of a disability rating, the RO must also 
specifically address whether the veteran 
is entitled to a staged rating.  
Fenderson, supra.  

5.  If the determination remains adverse 
to the veteran in any way, he should be 
furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and reasons and 
bases for the decision reached.  In 
addition, the supplemental statement of 
the case should include whether the 
veteran's claim seeking entitlement to 
increased (compensable) evaluations for 
a bilateral knee disability should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
A. BRYANT
	Member, Board of Veterans' Appeals

 

